DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 October 2021 has been entered.

Election/Restrictions
Newly amended claims 12 and 13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions of claims 1, 12 and 13 are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  The method of claim 1 requires nanotubes functionalized by application of antibodies, which is not required of the method of claim 12.  The method of claim 12 requires nanotubes functionalized to detect disease biomarkers, which is not required of the method of claim 1.  The methods of claims 1 and 12 require dielectrophoretic orienting of nanotubes, which is not required of the method of claim 13.  The method of claim 13 requires nanotubes functionalized by depositing N-hydroxyphthalimide or N-hydroxy-succinimide functionalized pyrrole monomer on the surfaces thereof, which is not required of the method of claims 1 or 12.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12 and 13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Claim 1 is examined on the merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/658,034, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  ‘034 does not disclose dielectrophoretic orienting of nanotubes.  Priority to ‘034 is denied and claim 1 is examined with an effective date of the instant application, 21 December 2017.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the dielectrophoretic orienting nano-network" in the last line of the claim.  While the claim recites forming a nano-network by depositing a solution of nanotubes and dielectrophoretic orienting the nanotubes, there is no recitation that dielectrophoretic orienting the nanotubes forms a dielectrophoretic orienting nano-network. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (Analyst, 2014).
Singh et al. teach a method of producing a sensor comprising:
forming first and second noble metal electrodes on a silicon substrate, the electrodes separated by a gap of 2 microns, which is within the recited range of 0.5 to 4 microns (pg. 5416, right column, section 2.2, gold electrodes formed on a silicon substrate with a gap of 2 microns), said electrodes connected to a power source and means for measuring current between the first and second noble metal electrodes (Source Meter, pg. 5417, left column, section 2.5),
forming a nano-network of nanotubes in the gap, the network formed by depositing a solution of nanotubes in and spanning the gap (20 microliters of SWCNT suspension dropped in the gap, pg. 5416, right column, section 2.3), and
dielectrophoretic orienting the nanotubes to provide an electrically conductive pathway connecting the first and second noble metal electrodes (dielectrophoretic assembly forms a thin film of uniformly distributed, parallelly aligned and aggregation-free SWNTs formed in the gap between the electrodes to form a channel between source and drain electrodes, pg. 5416, right column, section 2.3; the channel is a conductive pathway, pg. 5419, section 3.4), the nano-network of nanotubes functionalized by application of antibodies thereto after forming the dielectrophoretic oriented nano-network (after formation, SWCNT channel is functionalized with avidin and biotinylated monoclonal antibodies specific to influenza virus H1N1, pg. 5416-5417, section 2.4).
It is noted that Singh et al. do not specifically teach a template-free method.  However, Singh et al. is silent with respect to the use of a template during nano-network formation and dielectrophoretic orienting and is therefore considered a template-free method.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tlili et al. (Analyst, 2010).
 Tlili et al. teach a method of producing a sensor comprising:
forming a first and second noble metal electrode on a silicon substrate, said electrodes separated by a gap of 3 microns, which is within the recited range of 0.5 to 4 microns (gold microelectrodes separated by 3 micron gap on silicon substrate, pg. 2638, right column, section 2.3.1), said electrodes connected to a power source and means for measuring current between the first and second noble metal electrodes (potentiostat is power source and measures electrical response, pg. 2639, section 2.4),
forming a nano-network of nanotubes in the gap, the network formed by depositing a solution of nanotubes in and spanning the gap (uniform suspension of SWNTs, pg. 2638, section 2.3.2), and 
dielectrophoretic orienting the nanotubes to provide an electrically conductive pathway connecting the first and second noble metal electrodes (suspended SWNTs aligned across the gold microelectrodes separated by 3 microns using AC dielectrophoresis, pg. 2638, section 2.3.2), the nano-network of nanotubes functionalized by application of antibodies thereto after forming the dielectrophoretic orienting nano-network (SWNTs functionalized with anti-SAA monoclonal antibodies by incubating the sensor formed in section 2.3.2, which comprises the nanotubes that were oriented by dielectrophoresis, pg. 2639, section 2.3.3).
It is noted that Tlili et al. do not specifically teach a template-free method.  However, Tlili et al. is silent with respect to the use of a template during nano-network formation and dielectrophoretic orienting and is therefore considered a template-free method.

Response to Arguments
Applicant's amendments and arguments filed 1 October 2021 have entered and considered.
At page 4 of the arguments, Applicant traverses the denial of priority to the provisional application and parent application and argues that the priority documents are directed to a template-free, site-specific electrochemical approach to the precise fabrication of individually addressable polymer nanowire microelectronic electrode junction devices and disclose nanowires and nanotubes spanning a 0.5 to 4 micron gap between the electrodes. At page 6, Applicant states that certain claim limitations may not be fully supported by applicant’s prior filed application, while other limitations have continuous support.
Applicant’s arguments traversing the priority of the claim set is not persuasive because in order for priority to be granted, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 USC 112(a) (see MPEP 211.05).  Although some limitations recited in claim 1 may have continuous support in the priority documents, claims are not granted partial priority.  Neither Provisional Application 61/952,557 nor US Application 14/658,034 provide adequate support for dielectrophoretic orienting of the nanotubes so the priority date of the instant application is the filing date of the instant application 21 December 2017.
Applicant traverses the election by original presentation withdrawing claims 12 and 13.  Applicant argues that the inventions of claims 1, 12 and 13 are directed to substantially the same process with claims 12 and 13 being narrower in scope than claim 1 and therefore do not have materially different modes of operation.
It is noted that the election by original presentation has been updated to reflect the amended claims.  However, the arguments are not persuasive to overcome the election by original presentation.  In order for a claim to be narrower in scope it must encompass all of the limitations of the claim to which it is being compared.  As outlined in the restriction requirement above, each of inventions of claims 1, 12 and 13 contain limitations not recited in the other claims.  Specifically, since claim 1 recites limitations that are not recited in claims 12 and 13 and claims 12 and 13 recite limitations not recited in claim 1, neither claim 12 nor claim 13 is considered narrower than claim 1.  None of claims 1, 12 and 13 are considered to fully overlap in scope due to these different limitations and are therefore have materially different modes of operation. 
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) and/or 35 USC 102(a)(2) over Lee, Cella and Yang, individually, have been fully considered and are persuasive in view of the amendments to claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Singh et al. and Tlili et al.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharma et al. (Analytica Chimica Acta, 2015) teach a method comprising forming a first and second noble metal electrode on a glass substrate separated by a gap of 2 microns and measn for measuring current between the first and second noble metal electrodes, forming a nano-network of nanotubes in the gap by depositing a solution of nanotubes in and spanning the gap and dielectrophoretic orienting the nanotubes to provide an electrically conductive pathway connecting the first and second noble metal electrodes, the nano-network of nanotubes functionalized by application of antibodies thereto after forming the dielectrophoretic orienting nano-network.
Park et al. (NANO: Brief Reports and Reviews, 2013) teach a method of producing a sensor comprising: forming first and second noble metal electrodes on a silicon substrate, the electrodes separated by a gap of 30 microns, forming a nano-network of nanotubes in the gap, the network formed by depositing a solution of nanotubes in and spanning the gap and orienting the nanotubes using a patterned photoresist and functionalizing the nanotubes with antibodies.  Park et al. teach concentrating target cells on the sensor surface via DEP concentration, but fail to teach orienting the nanotubes using dielectrophoresis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/           Primary Examiner, Art Unit 1641